ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-21 are allowed because the prior art made of record does not teach a method, system and computer-program-product the identification of errors in a test circuit system having a large number of error events, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-21, the prior art made of record fails to teach the combination of steps recited in independent claims 1, 11 and 21, including the following particular combination of steps as recited in claim 1 and similarly recited in claims 11 and 21, as follows:
filter the error events to identify a subset of the error events based on a filtering criteria; 
select one or more report rules to retrieve from a report rules database storing a plurality of the report rules, 
wherein the selected report rules, when processed by the computing system, are configured to generate one or more report messages from the subset of the error events;
use the selected report rules retrieved from the report rules database to process the subset of the error events, which generates one or more report messages; and
generate an error report using the one or more report messages generated by processing the subset of the error events using the selected report rules.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851